DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed October 05, 2022. Claims 1-5 and 26-40 are pending in the present application. This Action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 37 recites “determine a number of additional radiohead circuits to be selected…. select the additional radio head circuits…”  and claim 38 recites “determine a number of antennas which should be used… select the additional radio head circuits….” However, upon reviewing the specification, it appears that there is no discussion of adding additional antennas as claimed by claims 37 and 38 in addition to the existing selected antenna circuit (claim 1).
Paragraph [0037] discusses “adding more radioheads as needed”, however this feature corresponds to a flexible hardware configuration (transformer, detachable) but not the same as the features  “determine a number of additional radiohead circuits to be selected…. select the additional radio head circuits…”  and “determine a number of antennas which should be used… select the additional radio head circuits…”  as claimed by claims 37 and 38.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 26-29, 31-33,  and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0052741, hereinafter Kim).
Regarding claim 1, Kim teaches a radio communication device comprising: 
a housing (vehicles of fig. 8(a) and (b)); 
a plurality of radiohead circuits attached to the housing (RUs 810, 820, 830, 840, 850 and 860 installed in the vehicle – FIG. 8, [0063]); 
baseband circuitry connected to the plurality of radiohead circuits via a digital interface (CU including PHY layer communicates with RU using opt fiber via ADC/DAC block – FIG. 9, [0066]); and 
a processor (MAC/RLC/PDCP/RRC/NAS layer and/or Application processor – FIG. 9 ) configured to select a radiohead circuit of the plurality of radiohead circuits for communication with another radio communication device (RU selected by an RU selector of a CU is changed or will be changed in uplink communication – [0074]) to fulfill a predefined selection criterion with respect to a quality of a communication with the other radio communication device using the selected radiohead circuit (the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups – [0009]) and to control the baseband circuitry to perform communication with the other radio communication device using the selected radiohead circuits (wherein the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups, respectively, report information on the channel quality indicators to a base station – [0009], [0081]. RU selected by an RU selector of a CU is changed or will be changed in uplink communication - [0074]).
Regarding claim 2, Kim teaches claim 1 and further teaches wherein the communication with the other radio communication device is a reception of data from the other radio communication device, a transmission of data to the other radio communication device or both a transmission of data to and a reception of data from the other radio communication device ([0007]).
Regarding claim 3, Kim teaches claim 1 and further teaches wherein the radio communication device comprises a plurality of parts which are movable with respect to each other and at least some radiohead circuits of the plurality of radiohead circuits are located on different parts (RU antennas 820 and 850 are located on side mirrors of vehicles – FIG. 8. Side mirrors are well known to be attached to vehicle doors and movable).
Regarding claim 26, Kim teaches claim 1 and further teaches comprising a baseband chip ([0087]) comprising the baseband circuitry located on one part of the plurality of parts (CU 870 - FIG. 8).
Regarding claim 26, Kim teaches claim 1 and further teaches wherein the baseband chip is configured to control the radiohead circuits (Data is transported between the MAC layer and the PHY layer via the transport channel Data is also transported between a physical layer of a transmitting side and a physical layer of a receiving side via a physical channel…. the physical channel is modulated using an Orthogonal Frequency Division Multiple Access (OFDMA) scheme in downlink and is modulated using a Single-Carrier Frequency Division Multiple Access (SC-FDMA) scheme in uplink – [0029]).
Regarding claim 28, Kim teaches claim 26 and further teaches wherein the baseband chip is implemented as a system-on-chip ([0087]).
Regarding claim 29, Kim teaches claim 1 and further teaches wherein the baseband chip is connected to each radiohead circuit of the plurality of radiohead circuits by a wired or wireless connection implementing the digital interface (PHY section of is connected to RUs via Opt. fiber - FIG. 9).
Regarding claim 31, Kim teaches claim 1 and further teaches wherein the processor is configured to control the baseband circuitry to perform multi-antenna communication using the selected radiohead circuit (wherein the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups, respectively, report information on the channel quality indicators to a base station – [0009], [0081]).
Regarding claim 32, Kim teaches claim 1 and further teaches wherein the processor is configured to control the baseband circuitry to perform multiple-input-multiple- output communication using the selected radiohead circuit (wherein the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups, respectively, report information on the channel quality indicators to a base station – [0009], [0081]. MIMO operation is disclosed in [0052]).
Regarding claim 33, Kim teaches claim 1 and further teaches wherein each of the radiohead circuits is configured to measure a quality of a radio link to the other radio communication device and the processor is configured to select the radiohead circuit based on the measured qualities (the processor is configured to select a preferred distributed antenna group from the distributed antenna groups based on channel quality indicators computed for the distributed antenna groups – [0009]. a distributed antenna vehicle terminal can receive a delivery of a received signal quality of an individual RU (e.g., Received Signal Strength Indication (RSSI), etc.) from each RU – [0070]. Using signal quality information such as Received Signal Strength Indication (RSSI) provided from RUs, channel quality indicators for the distributed antenna groups are computed, respectively – [0081]).
Regarding claim 39, Kim teaches claim 1  and further teaches wherein the processor at least partially implements the baseband circuitry (FIG.  9 (a) shows both PHY and MAC/RLC/PDCP/RRC/NAS functions are built in a single block)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 30, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hu et al. (US 2018/0330117, hereinafter Hu.)
Regarding claim 4, Kim teaches claim 1 but fails to teach wherein the radio communication device is a robot and the plurality of parts comprises members of the robot.
Hu teaches wherein the radio communication device is a robot and the plurality of parts comprises members of the robot (FIG. 1, [0053], [0054], abstract)
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 30, Kim teaches claim 1 but fails to teach wherein the communication device is a convertible, a transformer, or a robot.
Hu teaches wherein the communication device is a convertible, a transformer, or a robot (FIG. 1, [0053], [0054], abstract)
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 34, Kim teaches claim 33 but fails to teach wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on a comparison of the measured qualities.
Hu teaches wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on a comparison of the measured qualities (integral of signal power of each of the antennas 11 within the preset time period is calculated as current signal power of the plurality of antennas 11…. at least one of the antennas 11, of which the current signal power is greater, is selected as an antenna/antennas 11 aligned with the wireless terminal 20, and as an antenna/antennas 11 of current communication – [0126], [0127])
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 35, Kim teaches claim 1 but fails to teach wherein, according to the selection criterion, the processor is configured to choose the radiohead circuit over another radiohead circuit of the plurality of radiohead circuits if the radiohead circuit has a better measured quality than the other radiohead circuit.
Hu teaches wherein, according to the selection criterion, the processor is configured to choose a radiohead circuit of the plurality of radiohead circuits over another radiohead circuit if the radiohead circuit has a better measured quality than the other radiohead circuit (integral of signal power of each of the antennas 11 within the preset time period is calculated as current signal power of the plurality of antennas 11…. at least one of the antennas 11, of which the current signal power is greater, is selected as an antenna/antennas 11 aligned with the wireless terminal 20, and as an antenna/antennas 11 of current communication – [0126], [0127])
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 
Regarding claim 36, Kim teaches claim 1 but fails to teach wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on an optimization of the quality of the communication with the other radio communication device.
Hu teaches wherein, according to the selection criterion, the processor is configured to select the radiohead circuit based on an optimization of the quality of the communication with the other radio communication device (integral of signal power of each of the antennas 11 within the preset time period is calculated as current signal power of the plurality of antennas 11…. at least one of the antennas 11, of which the current signal power is greater, is selected as an antenna/antennas 11 aligned with the wireless terminal 20, and as an antenna/antennas 11 of current communication – [0126], [0127])
It would have been obvious before the filing date of the claimed invention to implement features taught by Hu in Kim to increase stability and reliability of the communication link for communication devices. 

Claim 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sultenfuss et al. (US 2017/0288295, hereinafter Sultenfuss)
Regarding claim 5, Kim teaches claim 1 but fails to teach wherein the radio communication device is a computer and the plurality of parts comprise modular components of the computer.
Sultenfuss teaches wherein the radio communication device is a computer and the plurality of parts comprise modular components of the computer ([0038], FIG. 2A, 2B).
It would have been obvious before the filing date of the claimed invention to implement features taught by Sultenfuss in Kim to increase stability and reliability of the communication link for communication devices.

Claim 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of
Hong et al. (US 2021/0135712, hereinafter Hong).
Regarding claim 37, Kim teaches claim 1  but fail to teach wherein the processor is configured to determine whether a multi-antenna communication should be performed with the other radio communication device and to determine a number of additional radiohead circuits to be selected from among the plurality of radio head circuits in addition to the radiohead circuit depending on whether the multi-antenna communication should be performed with the other radio communication device and to select the additional radiohead circuits of the determined number for the multi-antenna communication.
However, Hong teaches  wherein the processor is configured to determine whether a multi-antenna communication should be performed with the other radio communication device and to determine a number of additional radiohead circuits to be selected from among the plurality of radio head circuits in addition to the radiohead circuit depending on whether the multi-antenna communication should be performed with the other radio communication device and to select the additional radiohead circuits of the determined number for the multi-antenna communication (FIG. 8, especially steps S801, S804, and S805 - [0082], [0083]).
It would have been obvious before the filing date of the claimed invention to implement features taught by Hong in Kim to perform communication with excellent signal quality even under various radio signal environments.
Regarding claim 38, Kim teaches claim 1  and but fails to teach wherein the processor is configured to determine a number of antennas which should be used to perform the multi-antenna communication and to select the number of additional radiohead circuits according to the determined number of antennas.
However, Hong teaches  wherein the processor is configured to determine a number of antennas which should be used to perform the multi-antenna communication and to select the number of additional radiohead circuits according to the determined number of antennas (FIG. 8, especially steps S801, S804, and S805 - [0082], [0083]).
It would have been obvious before the filing date of the claimed invention to implement features taught by Hong in Kim to perform communication with excellent signal quality even under various radio signal environments.
Regarding claim 40, Kim teaches claim 1 but fails to teach wherein the processor is configured to select the radiohead circuit of the plurality of radiohead circuits according to a selection which, among a plurality of selections of radiohead circuits of the plurality of radiohead circuits, provides the highest quality of a communication with the other radio communication device.
However, Hong teaches wherein the processor is configured to select the radiohead circuit of the plurality of radiohead circuits according to a selection which, among a plurality of selections of radiohead circuits of the plurality of radiohead circuits, provides a highest quality of the communication with the other radio communication device (the antenna having the highest transmission and reception quality is selected as the first antenna out of the plurality of antennas 101-10).
It would have been obvious before the filing date of the claimed invention to implement features taught by Hong in Kim to perform communication with excellent signal quality even under various radio signal environments.

Response to Arguments
Applicant's arguments filed October 05, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argues that Kim does not teach the feature “processor configured to… control the baseband circuitry to perform communication with the other radio communication device using the selected radiohead circuits” (Remarks, page 8) because “Kim … discusses providing a report to a base station about the preferred antenna -  but not using its preferred antenna for communication with the base station…” (page 9).
The Examiner respectfully disagrees.  In paragraph [0074], Kim discloses “CU selected by an RU selector of a CU is changed or will be changed in uplink communication.” “Uplink” indicates a transmission to a base station, therefore, Kim clearly teaches the selected CU is used for communication with a base station.
Further Applicant argues “base station that makes the selection of the uplink, and the vehicle is only able to send a request for reallocation” referencing to paragraphs [0075], [0046], [0049].  It seems  that Applicant argues that Kim fails to teach the feature “processor configured to… control the baseband circuitry to perform communication with the other radio communication device using the selected radiohead circuits”  because “reporting to the base station a preferred antenna group is not sufficient to disclose controlling the baseband circuitry to using the selected radiohead circuit to communicate with the base station” (page 8) and that “base station that makes the selection for the uplink and the vehicle is only able to send a request for reallocation” (page 9) 
Applicant’s argument is not persuasive. Kim teaches selection of distributed antenna group DU/RU by the vehicle side in several paragraphs, for example processor … to select a preferred distributed antenna group ([0009]), a central control unit (CU) 870. Namely, the CU 870 of the vehicle controls signals for the RUs 810, 820, 830, 840, 850 and 860 installed in the vehicle ([0063]), UE selects a prescribed distributed antenna group from the distributed antenna groups based on the channel quality indicators ([0081]).  Applicant selection of the statements of “base station that makes the selection of the uplink” and  the vehicle “to send a request for reallocation” does not teach the base station to select an RU.  First “report” cannot be the same as a request for an RU selection (note, the UE makes selection of a distributed antenna group before then reports selection ([0081], [0082]). Secondly, there are several types of requests be discussed, MCS request ([0010]), UL resource allocation request ([0049]) NCS (this seems to be a typo of MCS) and transmit power change request ([0069]), however, it is incorrect to equate these requests as an antenna change request, let alone the base station selecting an RU.
Further, Applicant’s argument is also unconvincing because it focuses only on the logical aspect of the communication schemes between the vehicle and the base station. Even if there were a teaching of the base station selecting the antenna (there is no teaching of such feature), an actual transmission via an DU/RU is still performed by the vehicle via a selected RU by its CU which is taught by Kim in paragraph [0074] which recites “an RU selected by an RU selector of a CU is changed or will be changed in uplink communication” 
Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642